Title: To John Adams from Horatio Gates Spafford, 28 October 1824
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Troy, N. Y., 10 Mo. 28, 1824.
				
				This ‘Baby’ of mine, the little Book sent herewith, is truly a very small Book; but thou wilt consider it a portal to a vast edifice, & as I ask thy acceptance of it, made small as it is, as a mark of my most sincere regard.Thou wilt see, by this, what a new & vast field the enterprize of New York is opening to public view: these Canals, minutely traced, 420 odd miles in length, are new features, for which, think of it as thou may, so are principally, & almost exclusively indebted to the Statesmanlike talents of DeWitt Clinton. What a pity it is, that our really great men are the most calumniated: Adams & Clinton, should regard each other as brothers. I know that Clinton is a friend to thee & thy Son, & am very confident that the People will make him our next Governor.How dost thou like my Gazetteer? Very respectfully, thy friend,
				
					H. G. Spafford.
				
				
			